BEAUCHAMP, Judge.
Ed Black was assessed a fine of One Hundred Dollars and six months in the county jail upon his plea of guilty before the County Judge to a charge of transporting liquor for sale in a dry area.
This is a companion case to Arley Pratt, decided today, and had the same procedure as in the Pratt case. (Page 326 of this volume.) The statement of- facts, identical in both cases, presents the claim that Pratt had borrowed the car which transported the liquor; that he drove it; that he bought all of the liquor for other parties; that Black had but a half-pint of liquor which he purchased; that he had no connection with the $175.00 worth which Pratt claimed he purchased as an accommodation for others. This is developed on his motion for a new trial. In as much as there is nothing to show what evidence was before the court when the parties plead guilty, we have no indication of the reason which the court had in mind when he assessed the heavier penalty against this appellant. Consequently, we are left in the same situation as in the Pratt case. We are unable to say that the court abused his discretion.
The judgment of the trial court is affirmed.